Citation Nr: 1501382	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-33 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for ischemic heart disease, to include coronary artery disease (CAD) status post coronary artery bypass graft (CABG).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2014, the Veteran provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record establishes that the Veteran served in the Republic of Vietnam from March 1968 to April 1970 and that he has a current diagnosis of CAD.



CONCLUSION OF LAW

CAD status post CABG may be presumed to be related to the Veteran's military service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

Ischemic heart disease (to include CAD) is deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309(e) (2014).

The Veteran had confirmed service in the Republic of Vietnam from March 1968 to April 1970.

Subsequent to the Veteran's September 2014 Board hearing, the Veteran submitted an Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ).  (Although the DBQ was dated in July 2011, it appears that the document was not received by VA until October 2014.)  The DBQ was completed by a cardiologist from the Michigan Heart & Vascular Specialists in Petoskey, Michigan.  The DBQ indicated that the Veteran had a diagnosis of CAD status post CABG.

As discussed, CAD is deemed associated with herbicide exposure and the Veteran had presumed herbicide exposure as a result of his Vietnam service.  As such, entitlement to service connection is warranted.



ORDER

Entitlement to service connection for CAD status post CABG is granted.


REMAND

In addition, the Veteran was scheduled for a VA examination in Saginaw, Michigan, for his bilateral hearing loss claim in July 2011, but he failed to appear.  In statements, including at the September 2014 Board hearing, the Veteran indicated that at the time of the scheduled examination he had notified VA that he could not travel that far for an examination and indicated that if an examination could be scheduled at a location closer to his home, such as in Mackinaw City, that he would be able to attend.  The Board notes that there is a VA outpatient clinic in Gaylord, Michigan, where the Veteran resides.  In addition, the Cheboygan County Community Based Outpatient Clinic, located in Mackinaw City, and the Grayling Community Based Outpatient Clinic both are closer to the Veteran's home than Saginaw.  The Veteran's representative during the September 2014 Board hearing also intimated that his organization might be able to help ensure that the Veteran attend any scheduled examination.  The Board concludes that the Veteran should be scheduled for another VA audio examination, preferably at the Mackinaw City or Gaylord VA outpatient clinics.

In addition, following the September 2014 Board hearing the Veteran submitted a VA Form 21-4142 for the Petoskey Ear, Nose, & Throat Specialists in Petoskey, Michigan.  Records from this provider also should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant records for the Veteran's hearing loss claim from the Petoskey Ear, Nose, & Throat Specialists, as identified in the Veteran's signed September 2014 VA Form 21-4142.

2.  After the above evidence has been obtained, to the extent possible, schedule the Veteran for a VA audiological examination, preferably at the Mackinaw City or Gaylord VA outpatient clinics.  The paper and electronic claims files must be made available to the medical professional for review and the professional should note that it has been reviewed.  After reviewing the claims file, obtaining a complete history from the Veteran, and conducting any necessary physical examination and diagnostic testing, the medical professional must offer an opinion as to whether it is at least as likely as not that any diagnosed hearing loss disability was incurred in or is otherwise related to military service.    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The professional must provide the underlying reasons for any opinion provided.  The professional must also consider the Veteran's credible lay statements regarding noise exposure, which include that he was attached to a combat engineer unit, and worked in motor pool, and also as a wrecker driver.  Note that the lack of a diagnosis of hearing loss in service cannot serve as the sole basis for a negative opinion. 

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


